          Case 1:19-cv-01522-AWI-BAM Document 56 Filed 06/17/21 Page 1 of 4

 1   BRIAN T. DUNN, SBN 176502
     bdunn@cochranfirm.com
 2   EDWARD M. LYMAN III, SBN 248264
     elyman@cochranfirm.com
 3   THE COCHRAN FIRM CALIFORNIA
     4929 Wilshire Blvd., #1010
 4   Los Angeles, CA90010
     Telephone: (323) 435-8205
 5   Facsimiles: (323) 282-5280
     Attorneys for all Plaintiffs
 6
     LYNN A. GARCIA, SBN 131196
 7    lynng@sdnlaw.com
     SPINELLI, DONALD & NOTT, A Professional Corporation
 8   601 University Avenue, Suite 225
     Sacramento, California95825
 9   Telephone: (916) 448-7888
     Facsimiles: (916) 448-6888
10   Attorneys for Defendant County of Tuolumne
11   DAN FARRAR, SBN 155217
      danlaw1@msn.com
12   600 E. Main Street, Suite 100
     Turlock, CA95380
13   Telephone: (209) 634-5500
     Attorneys for Defendant County of Stanislaus
14
15   XAVIER BECERRA, SBN. 118517
     WILLIAM C. KWONG, SBN. 168010
16   LUCIA Q. LI, SBN. 309355
     JEFFREY T. FISHER, SBN. 303712
17     jeffrey.fisher@doj.ca.gov
     Attorney General of California
18    455 Golden Gate Avenue, Suite 11000
     San Francisco, CA 94102-7004
19   Telephone: (415) 510-3568
     Facsimiles: (415) 703-5843
20   Attorneys for Defendant Dennis Jordan-Curasi
21
                                 UNITED STATES DISTRICT COURT
22
                             EASTERN DISTRICT OF CALIFORNIA
23
24
     HOPE MAGEE, et al,                         Case No.: 1:19-cv-01522-AWI-BAM
25
                 Plaintiff(s),
26         v.                                   JOINT STIPULATION FOR ORDER
                                                EXTENDING EXPERT DISCOVERY
27   COUNTY OF TUOLUMNE, et al.,                DEADLINE; ORDER
28               Defendant(s).

                                               1
           JOINT STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE
           Case 1:19-cv-01522-AWI-BAM Document 56 Filed 06/17/21 Page 2 of 4

 1    JOINT STIPULATION TO EXTEND EXPERT DISCOVERY CUT-OFF DATE
 2         COUNSEL FOR ALL PARTIES jointly submit this stipulation and proposed
 3   order, requesting a limited extension of the Expert Discovery Cut-Off Date to
 4   accommodate expert depositions. The operative scheduling order’s (Dkt. 41) Expert
 5   Discovery Cut-Off Date is 6/18/2021. The parties stipulate to extend Expert Discovery
 6   Cut-Off Date to 7/2/21.
 7                         Total Period of Extensions Already Obtained
 8         The initial expert discovery cut off was 12/18/2020. (Dkt. 25.)Pursuant to a
 9   stipulation, the Court issued a global modification to the scheduling orders, thereby
10   continuing the expert discovery cut off to 6/18/2021. (Dkt. 41.)
11               Good Cause to Modify the Existing Expert Discovery Cut-Off Date
12         WHEREAS, the parties have diligently attempted to complete expert witness
13   discovery prior to the deadline of June 18, 2021. (Dkt. 41.)
14         WHEREAS the parties began discussing expert witness depositions for dates prior
15   to the deadline. However, the parties’ experts are only available to be deposed on dates
16   beyond the expert discovery cut-off. Plaintiff’s expert Dr. Spitz is available on
17   6/24/2021. And Defendant Jordan-Curasi’s expert Dr. MacGregor is available on
18   7/2/2021.
19         WHEREAS, absent an order extending the expert discovery cut-off, the parties
20   would be prejudiced by their inability to depose the aforementioned expert witnesses.
21         WHEREAS, good causes exists to modify the Expert Discovery Cut-Off Date.
22         THEREFORE, it is hereby stipulated and agreed upon by all parties, by and
23   through their respective attorneys of record, that the interests of justice would be best
24   served by an order extending the Expert Discovery Cut-Off Date from June 18, 2021 to
25   July 2, 2021.
26         IT IS SO STIPULATED.
27
28

                                                   2
            JOINT STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE
     Case 1:19-cv-01522-AWI-BAM Document 56 Filed 06/17/21 Page 3 of 4

 1
 2
 3
 4                                 /s/ Edward M. Lyman III
 5   Dated: June 17, 2021          Edward M. Lyman III
                                   The Cochran Firm California
 6                                 Attorneys for all Plaintiffs
 7
 8                                 /s/ Lynn A. Garcia (authorized 6/16/21)
 9                                 Lynn A. Garcia
                                   SPINELLI, DONALD & NOTT
10                                 Attorneys for Defendant County of
                                   Tuolumne
11
12
                                   /s/ Dan Farrar (authorized 6/15/21)
13
                                   Dan Farrar
14                                 Law Office of Dan Farrar
                                   Attorneys for Defendant County of
15                                 Stanislaus
16
17                                 /s/ Lucia Li (authorized 6/14/21)
18                                 Jeffrey T. Fisher
                                   Deputy Attorney General
19                                 Attorneys for Defendant Dennis Jordan-
                                   Curasi
20
21
22
23
24
25
26
27
28

                                       3
      JOINT STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE
           Case 1:19-cv-01522-AWI-BAM Document 56 Filed 06/17/21 Page 4 of 4

 1                                                ORDER
 2          Having considered the parties stipulation, and good cause appearing, the Court HEREBY
 3   GRANTS the request. The Expert Discovery Cut-off date of June 18, 2021, is hereby continued to July
 4   2, 2021.
 5
 6   IT IS SO ORDERED.

 7
        Dated:    June 17, 2021                            /s/ Barbara   A. McAuliffe         _
 8                                                  UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
                                          [PROPOSED] ORDER
